DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more (the abstract idea of mathematical relationships). Claims 1-8 are directed to methods, claims 9 and 10 are directed to non-transitory computer-readable data-storage mediums (articles of manufacture), and claim 11 is directed to a system (all statutory categories of invention).  Claim 1 recites:
A computer-implemented method of estimating a mass distribution of a physical product (PR) comprising a plurality of product parts (PP1, PP2, PP3), the method comprising the steps of: (computer-implementation is equivalent to recitation of a generic computer component, and in this case is being used merely as a tool to carry out the claimed steps)
a) creating a data structure (DS) comprising, for each product part, (a data structure is a mathematical construct that stores numerical values in a matrix or similar format)
data representing a position and orientation of the part within the product (PP1_PO, PP2_PO, PP3_PO), (this information is numerical geometry – a form of mathematical relationship codified numerically)
data representing a mass of the part (PP1_m, PP2_m, PP3_m) and, (these are numerical values)
for at least some product parts, data representing part geometry in voxel format (PP1_g, PP2_g, PP3_g); (voxels are a mathematical structure that represent a value on a regular grid in three-dimensional space)
b) decomposing a digital model of the physical product into a plurality of slices (SL1) perpendicular to a same axis (x), (this geometric manipulation is mathematically partitioning numerical data according to a mathematical algorithm based on geometric relationships)
each slice being identified by its position (x1) along the axis; (this is specific numerical analysis done; mathematical calculations setting relationships)
c) for each slice, using the data structure for identifying a set of product parts of the data structure wholly or partially overlapping with the slice and, (this is numerical analysis following a mathematical algorithm to analyze numerical geometric data)
for each product part of the set, determining an overlap rate of the part and the slice; and (a numerical mathematical calculation)
d) attributing to each slice a mass value corresponding to a sum of the masses of all product parts overlapping with the slice, weighted by the respective overlap rates. (a further mathematical calculation)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a generic computer to perform the claimed mathematical steps. The computer in the claimed steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of performing calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  The above rationales apply to the processor and memory of the other independent claims (9-11), which are ineligible for the same reasons, reciting substantially similar language.
Dependent claims 1-8 recite only further details of mathematical relationships, and remain ineligible.

Conclusion
The independent claims are not rejected over the prior art.  Reasons for indication of allowable matter are being held in abeyance until the 35 USC 101 rejections are resolved.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anwar (Anwar, S., Axinte, D. A., & Becker, A. A. (2013). Finite element modelling of overlapping abrasive waterjet milled footprints. Wear, 303(1-2), 426-436.) discusses modeling overlap of jets in the context of mass distribution, but does not disclose weighting mass distribution calculations using overlap rates of slices.
Castellazzi (Castellazzi, G., D'Altri, A. M., Bitelli, G., Selvaggi, I., & Lambertini, A. (2015). From laser scanning to finite element analysis of complex buildings by using a semi-automatic procedure. Sensors, 15(8), 18360-18380.) discusses mass distribution calculations of buildings using finite element modeling, but as with Anwar, is silent regarding weighting mass distribution calculations using overlap rates of slices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147